

117 HR 3581 IH: Connecting Opportunities through Mobility Metrics and Unlocking Transportation Efficiencies Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3581IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. DeSaulnier (for himself and Mr. Curtis) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to carry out a pilot program to develop and provide to States and transportation planning organizations accessibility data sets, and for other purposes.1.Short titleThis Act may be cited as the Connecting Opportunities through Mobility Metrics and Unlocking Transportation Efficiencies Act or the COMMUTE Act.2.Accessibility data pilot program(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation (referred to in this section as the Secretary) shall establish an accessibility data pilot program (referred to in this section as the pilot program).(b)PurposeThe purpose of the pilot program is to develop or procure an accessibility data set and make that data set available to each eligible entity selected to participate in the pilot program to improve the transportation planning of those eligible entities by—(1)measuring the level of access by multiple transportation modes to important destinations, which may include—(A)jobs, including areas with a concentration of available jobs;(B)health care facilities;(C)child care services;(D)educational and workforce training facilities;(E)affordable housing; (F)food sources; and(G)connections between modes, including connections to—(i)high-quality transit or rail service;(ii)safe bicycling corridors; and(iii)safe sidewalks that achieve compliance with applicable requirements of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);(2)disaggregating the level of access by multiple transportation modes by a variety of population categories, which may include—(A)low-income populations;(B)minority populations;(C)age;(D)disability; and(E)geographical location; (3)assessing the change in accessibility that would result from new transportation investments; and(4)providing data necessary to prioritize transportation investments that will improve access by all modes of travel. (c)Eligible entitiesAn entity eligible to participate in the pilot program is—(1)a State (as defined in section 101(a) of title 23, United States Code);(2)a metropolitan planning organization; or(3)a rural transportation planning organization.(d)ApplicationTo be eligible to participate in the pilot program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including information relating to—(1)previous experience of the eligible entity measuring transportation access, especially in low-income, transit-dependent, or other high-needs communities, or other performance management experience;(2)the types of important destinations to which the eligible entity intends to measure access;(3)the types of data disaggregation the eligible entity intends to pursue;(4)a general description of the methodology the eligible entity intends to apply; (5)if the applicant does not intend the pilot program to apply to the full area under the jurisdiction of the applicant, a description of the geographic area in which the applicant intends the pilot program to apply; and(6)a description of how the eligible entity plans to use the data to improve access to jobs and services by all modes of travel, including for communities of color, low-income communities, people who are transit-dependent, and vulnerable road users.(e)Selection(1)In generalThe Secretary shall seek to achieve diversity of participants in the pilot program by selecting a range of eligible entities that shall include—(A)States;(B)metropolitan planning organizations that serve an area with a population of 200,000 people or fewer;(C)metropolitan planning organizations that serve an area with a population of over 200,000 people; and(D)rural transportation planning organizations.(2)InclusionsThe Secretary shall seek to ensure that, among the eligible entities selected under paragraph (1), there is—(A)a range of capacity and previous experience with measuring transportation access; and(B)a variety of proposed methodologies and focus areas for measuring level of access.(f)DutiesFor each eligible entity participating in the pilot program, the Secretary shall—(1)develop or acquire an accessibility data set described in subsection (b); and(2)submit the data set to the eligible entity.(g)MethodologyIn calculating the measures for the data set under the pilot program, the Secretary shall ensure that methodology is open source.(h)AvailabilityThe Secretary shall make an accessibility data set under the pilot program available to—(1)units of local government within the jurisdiction of the eligible entity participating in the pilot program; and(2)researchers.(i)ReportNot later than 120 days after the last date on which the Secretary submits data sets to the eligible entity under subsection (f), the Secretary shall submit to Congress a report on the results of the program, including—(1)the feasibility of developing and providing periodic accessibility data sets for all States, regions, and localities; and(2)an identification of specific actions the Secretary and eligible entities participating in the pilot program may take to further the use of accessibility data.(j)FundingThe Secretary shall carry out the pilot program using amounts made available to the Secretary for administrative expenses to carry out programs under the authority of the Secretary.(k)SunsetThe pilot program shall terminate on the date that is 5 years after the date on which the pilot program is implemented. 